Title: To Thomas Jefferson from Henry Dearborn, 28 June 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                     Sir/
                            War Department June 28. 1805
                        
                        I have the honor of proposing for your approbation Robert J. McKenny as a Cadet in the Regiment of Artillerists
                  Accept Sir, the assurances of my high respect and Consideration
                        
                            H. Dearborn
                     
                        
                    
                     June 29. 05.
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                        
               